pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Medina v Selsky, 28 AD3d 898, 898 [2006]; Matter of Jova v Goord, 27 AD3d 805, 806 [2006]).
Mercure, J.P., Peters, Lahtinen, Malone Jr. and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with a refund of the mandatory surcharge in the amount of $5.